

116 HR 3792 IH: Guaranteeing Respite After College Ends Act
U.S. House of Representatives
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3792IN THE HOUSE OF REPRESENTATIVESJuly 17, 2019Ms. Kendra S. Horn of Oklahoma introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to provide for deferment for Federal loans prior to the
			 beginning of the repayment period.
	
 1.Short titleThis Act may be cited as the Guaranteeing Respite After College Ends Act or the GRACE Act. 2.Deferment for Federal student loans beginning July 1, 2020 Section 455(f) of the Higher Education Act of 1965 (20 U.S.C. 1087e(f)) is amended by adding at the end the following new paragraph:
			
				(6)Deferment of new loans on or after July 1, 2020
 (A)In generalNotwithstanding paragraph (1)(B) or any other provision of this title to the contrary, a borrower of a loan under this part for which the first disbursement is made on or after July 1, 2020, shall be eligible for and granted a deferment, during which periodic installments of principal need not be paid, and interest shall not accrue—
 (i)with respect to any Federal Direct Stafford Loan or Federal Direct Unsubsidized Stafford Loan, during the period prior to the beginning of the repayment period of the loan; and
 (ii)with respect to any Federal Direct PLUS Loan or Federal Direct Consolidation Loan, during the period prior to the commencement of repayment of such loan in accordance with section 428B9(d)(1) (as applied to Federal Direct PLUS Loans) or section 428C(c)(4) (as applied to Federal Direct Consolidation Loans).
 (B)Other defermentsThe deferment authorized under this paragraph is in addition to the deferments authorized under the preceding paragraphs of this subsection, and nothing in this paragraph shall be interpreted to eliminate the availability of any other period of authorized deferment or forbearance under this title, except as specified in subparagraph (A)..
		